DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   GREEN TREE SERVICING, LLC,
                           Appellant,

                                    v.

DOREEN M. TITO a/k/a DOREEN TITO, DAVID J. TITO a/k/a DAVID
  TITO, HILLSBORO WINDSOR CONDOMINIUM INC., MORTGAGE
  ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED, AS
   NOMINEE FOR AMERICA’S WHOLESALE LENDER, OCTAGON
                      HOLDINGS, LLC,
                        Appellees.

                              No. 4D16-1307

                          [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen D. Ireland, Judge; L.T. Case No. CACE 12-
19315.

  Jason Joseph of Gladstone Law Group, P.A., Boca Raton, for appellant.

  David W. Langley of David W. Langley, P.A., Plantation, for appellee,
David Tito.

  Thomas H. Lehrer (unknown tenant, n/k/a Thomas H. Lehrer),
Lauderdale-By-The Sea, pro se.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.